 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDPolk Brothers,Inc. andLocal 1515, Department Store SalesEmployees Union,RCIA, AFL-CIO,Petitioner.CaseNo.13-RC-6908.July 26, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, hearings were held before Robert H. Cowdrilland Edward Wynne, hearing officers. The hearing officers' rulingsmade at the hearings are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section2(6) and (7) of the Act.4.Polk Brothers, Inc., is an Illinois corporation engaged in theretail sale and distribution of household appliances, jewelry, furni-ture, rugs, and other household items. It operates a distributioncenter, a warehouse, and 14 retail stores in the Chicago, Illinois, area.This proceeding involves employees located at these facilities andoutlets.The Petitioner is currently the contractual bargaining representa-tive of a unit of selling employees in the part of the Employer's op-erations above described, and here seeks to represent a group ofapproximately 400 hitherto unrepresented employees at the sameportion of the Employer's operations. It describes the requestedgroup of employees as being office clerical employees and cashiers. Ittakes the position that the cashiers could properly constitute an addi-tion to the selling unit it already represents, while the remainder ofthe employees mentioned could be established as a separate unit, orthat both groups together could comprise a single unit. It requests,however, that the Board direct an election in any unit or units itfinds appropriate.The Employer objects to the conduct of a separate election for thecashiers,' and contends that the entire group of employees here1 The Employercontendsthat the Petitioner's sole interest in Sling the instantpetitionis to obtainrepresentation rights for the cashiers,and that, as the lattercannot alone128 NLRB No. 34. POLK BROTHERS, INC.331requested be placed in three separate units following the lines it claimsto be those of its administrative organization,viz(1) the employeesat the 14 retail stores; (2) those at the distribution center; and (3)those at its central office.Consistent with established policies applicable to the retail depart-ment store industry of which the Employer is a part, we perceiveno justification in the circumstances here presented for the achieve-ment of a result through a unit determination, which would perpetuatethe separate existence for bargaining purposes of the Employer'ssalesforce on the one hand, and its nonselling employees, on theother.For, as has been frequently indicated, the Board has longregarded all selling and nonselling employees as a basically appro-priate unit in the retail industry, and has insisted that a union seekingrepresentation rights for selling and nonselling employees includeoffice clerical as well as other fringe categories of employees of thedepartment store operation involved within the overall unit 2And,further, where a multiple outlet operation such as the instant one isinvolved, the basic selling and nonselling unit is to include all thosewithin an appropriate administrative division or area 3The record in the instant case discloses the existence of a situationwhere we can now make possible the representation of all of theEmployer's selling and nonselling employees as part of one singleoverall unit by directing a self-determination election in a votinggroup comprised of all the employees of the Employer who are notnow represented by any other union .4The bulk of the unrepresentedgroup, namely the cashiers and the office clericals, is already specifi-cally requested by the Petitioner.The remainder, consisting of ap-proximately 30 or more employees in fringe classifications, such asinterior decorators, receiving clerks, and stockboys, work in locationswhich come within the administrative area of the Employer's opera-constitute an appropriate unit, the petition should be dismissedWe find no merit inthis contention.The filing of the petition and the position taken by the Petitioner in itssupport, presumptively establishes the willingness of the Petitioner to represent all theemployees involved on any unit basis the Board may find appropriate.Should it becertified,the Employer may insist that Petitioner in fact bargain for all such employees.Cf.Olin hfathieson Chemical Corporation,114 NLRB 948, 950.2 See, for example,T.P.Taylor & Company, Inc., etal.,118 NLRB 376, 378, 379;John W Thomas&Co., 104 NLRB 868, 871; C.C.Anderson Stores Company,100 NLRB986, 987;F.B.Silverwood,a corporation,d/b/a Silverwood'sInc.,92 NLRB 1114,1117, 1118.8 T. P. Taylor & Company, supra; C. C. AndersonStoresCompany,supra.We reject theEmployer's contention that the employees here involved should be established as threeseparate units, following the lines of its internal administrative subdivisions.Cf.JohnW. Thomas & Co,104 NLRB 868,869.Indeed,the Employer's contention in the instantcase is contradicted by the scope of the contractual selling unit it voluntarily establishedby agreement with the Petitioner.' The record indicates that certain craft groups(ie, carpenters,etc.) are representedby their respective unions.All of the employees' representatives are acting as such byvirtue of agreement between the Employer and the unions involved and none are certifiedby the Board. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions here involved.As the record discloses no sound reason forexcluding these employees,' we shall include them.The parties disagree as to the unit placement of part-time employ-ees.The Employer would include only those employees who regu-larly work 20 or more hours a week.However, in accord with ourestablished policy, we find that these employees are regular part-timeemployees and shall therefore include all regular part-time employeesin the unit.'In accord with the foregoing considerations, we shall direct anelection in the following voting group :All employees of the Employer at its retail stores, distributioncenter, and warehouse in the Chicago, Illinois, metropolitan area,who are not now represented by any labor organization, includingoffice and clerical employees, regular part-time employees, interiordecorators, receiving clerks, and stockboys, but excluding all em-ployees in the Joliet, Illinois, store, all professional, technical, confi-dential, and managerial employees, guards, and supervisors' asdefined in the Act.However, because this voting group is larger than the group definedby the petition, and the exact interest by the Petitioner is not clearlyapparent on the facts before us, we instruct the Regional Directornot to proceed with the election directed herein until he shall havedetermined that the Petitioner's showing of interest in said votinggroup is adequate.8 In the event that the Petitioner does not wish toparticipate in an election in such voting group, we shall permit it towithdraw its petition upon notice to the Regional Director within 10days from the date of issuance of this Direction, and shall thereuponvacate the Direction of Election.If a majority of the employees in the above voting group cast theirballots for the Petitioner, they will be taken to have indicated theirdesire to constitute a part of the existing unit currently represented bythe Petitioner, and the Petitioner may bargain for such employees aspart of that unit. If a majority of them vote against the Petitioner,they will be taken to have indicated their desire to remain outside the5 There is some suggestion in the record that the parties may regard interior decoratorsto be "professional" employees within the meaning of the Act.However, nothing in thefacts indicates that they have the education or other qualifications meeting the statutorydefinition of professional employees.Cf.Louis Pszitz DryGoodsCompany,71 NLRB579, 582.8 Food Fair Stores of Florida,Inc,120 NLRB 1669,1670-1671;Wonn-Diwie Stores,Inc, et at.,124 NLRB 908.7The parties stipulated that the individuals in the classifications set forth in Appen-dix A attached hereto fall within one or more of the excluded categories of supervisory,confidential,managerial,professional,technical,or plant guard employees8Southern Steel&Stove Company,Inc , et at,124 NLRB 577, and cases cited therein. POLK BROTHERS, INC.333existing unit, and the Regional Director will issue a certification ofresults of election to that effect.[Text of Direction of Election omitted from publication.]APPENDIX APOLK CITY-NORTHSupervisor Accounts ReceivableAssistant Supervisor Accounts ReceivableSupervisor Accounts PayableAssistant Supervisor Accounts PayableAssociate Controllers (three male employees)Assistant to Associate ControllerSupervisor Credit and CollectionsAssistant Supervisor Credit and CollectionsSupervisor General Ledger AccountingGeneral Ledger Accountants (four accounting employees)Manager Insurance ClaimsInternal Auditing Department (five male accountants,two secretaries to accountants)Manager IBM TabulatingAssistant Manager IBM TabulatingHead Cashiers (one each, day and night)Operations ManagerAssistant Operations ManagerPaymaster°Assistant PaymasterSecretaries to Company officials:(Secretaries to President;Vice Presidents; Controller,General OperationsManager, and Secretary-Treasurer of Company)Director of SecuritySecurity InvestigatorsJewelry Security Employees (two employees)Administrative Assistant to Executive Vice PresidentManager Liaison DepartmentAssistant Manager Liaison DepartmentSecretary to Manager Accounts ReceivableSecretary to Manager Accounts PayableSecretary to Associate Controller (Matz)Manager Central FilesPersonnel ManagerAssistant Personnel ManagerSecretary to Personnel ManagerGuards (including security force, doormen,,and night watchmen)Supervisor Telephone OperatorsMail Department Drivers and Mail CouriersOffice ManagerAssistant Office Managers (one each for day and night)Manager Service AdministrationAssistant Manager Service AdministrationSecretary to Manager Service Administration8530 SOUTH COTTAGE GROVE AVENUEOperations ManagerAssistant Operations ManagerSecretary to Operations ManagerWarehouse SupervisorAssistant Warehouse SupervisorService Administration ManagerOrder and Expediting Department ManagerOrder and Expediting-Assistant Managers (one each for day and night)Secretary to VicePresidentGuards and WatchmenAccountantsOffice ManagerAsistant Office Managers (one each for day and night) 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDOperations ManagerSTORE LOCATIONS AS FOLLOWS3055WEST 63D STREET3110 WEST 63D STREET8401WEST GRAND AVENUE,RIVER GROVE5711 NORTH MILWAUKEE AVENUEROUTE 14,ARLINGTON HEIGHTSAssistant Operations ManagerSecretary to Operations ManagerGuards and Watchmen3500 WEST GRAND AVENUEOperations ManagerService Administration ManagerGuards and Watchmen1750WEST BELMONT AVENUEWarehouse ManagerWarehouse Supervisors(one each for day and night)Guards and Watchmen8311WEST NORTH AVENUEDirectorof DistributionAssistant Directorof DistributionSecretaries to Director and AssistantDirector of Distribution and Superintendentof WarehouseManager-Furniture OfficeManager-Appliance OfficeAssistantManagers-Office (three employees)Accounts PayableSupervisorHeadCashierTrafficManagerAssistant TrafficManagerManager Furniture ServiceAssistantManager Furniture ServiceManager Appliance ServiceAssistantManager ApplianceServiceManager InventoryAssistantManagerInventoryGuards andWatchmenMail Drivers and CouriersLord Baltimore Press, IncorporatedandPrinting Specialties &Paper Products Union,subordinate to the International Print-ing Pressmen&Assistants'Union of North America, AFL-CIO, PetitionerLord Baltimore Press, IncorporatedandLocal 90, AmalgamatedLithographers of America,Petitioner.Cases Nos. 18-RC-4224and 18-RC-4233. July 26, 1960DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth W. Haan, hearingofficer.The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Chairman Leedomand Members Beanand Jenkins].128 NLRB No. 40.